Citation Nr: 0215583	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Many years following service, the veteran was diagnosed 
with bilateral sensorineural hearing loss and tinnitus.

3.  The veteran's current bilateral hearing loss is not 
causally or etiologically related to his active service.

4.  The veteran's current tinnitus is not causally or 
etiologically related to his active service.


CONCLUSIONS OF LAW

1.   The veteran's bilateral hearing loss was neither 
incurred nor aggravated during his active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107(b), 5108 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).

2.  The veteran's tinnitus was neither incurred nor 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to service connection and provided a detailed 
explanation of why service connection was not granted.  In 
addition, the statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his service connection claim.  April 2001, 
August 2001, January 2002, March 2002, and April 2002 letters 
to the veteran, from the RO, notified the veteran as to what 
kind of information they needed from him, and what he could 
do to help his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded a VA examination.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for 
bilateral hearing loss and for tinnitus.  A veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).

The evidence of record consists of the veteran's service 
medical records, VA medical records, and private medical 
records, as well as a VA examination reports and statements 
from the veteran and his wife.

The veteran's Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement indicates that the veteran's examination was 
negative for ear, nose, or throat abnormalities and his 
whisper voice hearing was 15 out of 15 bilaterally.  A United 
States Army Separation Qualification Record indicates that 
the veteran was a cook in a company mess during service in 
the European Theater, "under combat conditions."

Private medical records from the Ear, Nose, and Throat Group, 
dated June 1996 and July 1996, indicate that the veteran had 
a history of hearing loss since childhood and underwent 
bilateral tympanomastoidectomies with removal of 
cholesteatoma in 1982.  The records also indicate that the 
veteran wore a hearing aid in his right ear, but had no 
essential hearing in his left ear.  Examination showed post-
operative surgical changes of the ears.  Cerumen was removed 
from the veteran's ear canals, revealing an intact right 
tympanic membrane and an anterior superior perforation of the 
left ear.  The assessment was probable mixed hearing loss.  
An audiogram showed severe to profound neurosensory hearing 
loss in the right ear and total hearing loss in the left ear.

VA medical records dated April 2000 to August 2000 show that 
the veteran reported that he was status-post bilateral 
"tumor" removal from his ears in 1982 and that he was 
totally deaf in the left ear.  The veteran also reported that 
he wore a hearing aid in the right ear.  An August 2000 
examination of the ears showed impacted cerumen in the left 
ear and thick, yellow-green discharge occluding the right 
tympanic membrane.  The assessment was chronic right otitis 
media/externa and impacted cerumen of the left ear.

The veteran stated, on an October 2000 VA Form 21-4138 
(Statement in Support of Claim), that he was discharged from 
his World War II service with a hearing problem.  He also 
stated that he was completely deaf in his left ear and wore a 
hearing aid in his right ear.  He related that he could 
hardly hear with his right ear hearing aid, and that he had 
tinnitus.  He denied receiving a hearing test upon his 
discharge.

A December 2000 VA medical record indicates that the veteran 
was issued a new hearing aid for his right ear.

March 2001 VA medical records show a diagnosis of chronic 
otitis externa of the right ear.  A history of bilateral 
tympanomastoidectomies with removal of cholesteatoma in 1982 
and bilateral hearing loss was noted.  The records also 
showed that the veteran was treated with antibiotics for his 
right ear discharge and underwent a CT scan of the mastoid to 
rule out otitis media and mastoiditis. 

April 2001 VA medical records indicate that the veteran was 
treated for chronic right ear infections.  The veteran 
reported daily drainage from his right ear, with itching, but 
no pain, vertigo, or tinnitus.  The veteran also reported 
that he underwent a bilateral mastoidectomy due to chronic 
drainage, "polyps[,] and tumors. . . ."  Examination showed 
squamous debris at the superior aspect of the neo-tympanic 
membrane of the right ear, with some granulation tissue and 
adhesive retraction of the neo-tympanic membrane.  No 
ossicular landmarks were visible and the mastoid bowl was 
cleaned of minimal debris.  The veteran's left ear neo-
tympanic membrane was opaque but clear.  The assessment was 
chronic drainage in a previously operated ear and 
questionable recurrent cholesteatoma.

November 2001 and February 2002 statements from the veteran's 
wife indicate that the veteran's hearing loss had 
progressively worsened to the point that it was hard to 
communicate with him and that an ear, nose, and throat 
specialist told the veteran that he had 80 percent hearing 
loss in his right ear and 100 percent hearing loss in his 
left ear.

The veteran was afforded a VA examination in February 2002.  
According to the report, the examiner reviewed the veteran's 
claims file, including his service medical records and 
aforementioned private and VA medical records.  The veteran 
complained of difficulty hearing in all listening situations 
and of recurrent tinnitus in the right ear for the past 
several years.  The veteran reported that he worked as a 
farmer following his military service, and that he was 
"around a great deal of implement noise on the farm."  He 
also reported that he was an infrequent hunter and that he 
had childhood ear infections.  The veteran also related that 
his 1982 bilateral ear surgeries, which the veteran stated 
were to remove tumors, left him with a total loss of hearing 
in the left ear and frequent right ear infections due to 
drainage.  He also related that he had been wearing a right 
ear hearing aid since 1982 and that his tinnitus was more 
noticeable when he had problems with right ear drainage.  
Audiological testing showed right ear pure-tone thresholds of 
75 decibels at 500 Hertz, 85 decibels at 1000 Hertz, 75 
decibels at 2000 Hertz, and 105 decibels at 3000 and 4000 
Hertz, with an average of 92.5.  Left ear pure-tone 
thresholds were 105+ decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, with an average of 105+.  Maryland CNC speech 
recognition scores were 12 percent in the right ear and zero 
(0) percent in the left ear.  Otoscopic examination showed 
clear ear canals bilaterally, with absent left ear reflexes.  
The diagnosis was severe to profound sensorineural hearing 
loss in the right ear and profound sensorineural hearing loss 
in the left ear.  The examiner noted that the veteran's 1982 
surgeries were likely tympanomastoidectomies.  The examiner 
opined that he "[found it] hard to believe [that the veteran 
was advised at discharge that he had hearing loss] due to the 
fact that the whisper test [at discharge] was 15 out of 15."  
The examiner noted the veteran's history of childhood ear 
infections, lack of ear infections during service, and his 
normal hearing at discharge, his 1982 bilateral ear surgery 
which resulted in a total loss of hearing and drainage 
problems, and the veteran's noise exposure as a farmer, and 
opined that it was unlikely that the veteran's hearing loss 
and tinnitus were caused by military noise exposure.  He 
further opined that the veteran's tinnitus was related to his 
hearing loss. 

As mentioned earlier, the veteran claims entitlement to 
service connection for bilateral hearing loss.  An award of 
service connection requires that the veteran incur a disease 
or disability during service.  See 38 U.S.C.A. § 1110.  Based 
on the foregoing medical evidence and the entire record, the 
Board finds that the preponderance of the evidence is against 
claims for service connection for bilateral hearing loss and 
tinnitus.  

In order to consider the veteran's hearing impaired, he must 
meet the requirements of 38 C.F.R. § 3.385.  Under 38 C.F.R. 
§ 3.385, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing 
loss is . . . a 'disability' for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met . . . .").  

The Board observes that a review of the veteran's February 
2002 VA examination report indicates that the veteran has 
auditory thresholds of at least 40 decibels or consistent 
auditory thresholds of at least 26 decibels in three 
frequencies in both ears, meeting the requirements of 
38 C.F.R. § 3.385.  Nonetheless, the veteran's service 
medical records are negative for evidence of an acoustic 
trauma or an ear disorder.  Likewise, the Board notes that 
the veteran has not provided any evidence, other than his 
statements, demonstrating that he had military noise 
exposure, nor has he provided any evidence otherwise linking 
his bilateral hearing loss to his active service.  A causal 
link between the veteran's current bilateral hearing loss and 
his service has not been established, and because the veteran 
is a layperson without medical training or expertise, his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge). 

The Board places significant probative value on the February 
2002 opinion of the VA examiner, which was based on review of 
the entire evidentiary record and the results of the 
veteran's VA audiological examination, and which concluded 
that it was unlikely that the veteran's hearing loss was 
related to the veteran's service.  In this regard, the Board 
notes that the VA examiner found that the veteran's ear 
surgeries, occupational noise exposure, and childhood ear 
infections negated any possible military noise exposure as a 
cause for his bilateral hearing loss.  Moreover, there is no 
medical evidence of record relating to the veteran's hearing 
for the period from his 1946 discharge to his June 1996 
private medical records, and the veteran does not report 
treatment for his ears prior to 1982, over 35 years after the 
veteran's period of service.  See also Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board acknowledges the veteran's 
contentions that his hearing loss is related to noise 
exposure while in service and that the veteran served under 
"combat conditions" as a cook, but notes that the medical 
evidence of record clearly fails to demonstrate a causal 
connection between the veteran's service and his current 
bilateral hearing loss.  See 38 U.S.C.A. § 1154.  See also 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  Accordingly, the Board finds that the veteran is not 
entitled to service connection for bilateral hearing loss.

In addition, the Board finds that the veteran is not entitled 
to service connection for tinnitus, as the record is negative 
for evidence that the veteran's tinnitus was incurred during 
his service.  The medical evidence does not support a causal 
relationship between the veteran's duties while in the 
military and his tinnitus, inasmuch as the veteran's lack of 
military noise exposure or other acoustic trauma led to a 
determination that the veteran's hearing loss was unrelated 
to his military service.  In this regard, the Board observes 
that the VA examiner clearly concluded that the veteran's 
bilateral hearing loss and tinnitus were not related to his 
military service.  Furthermore, the Board notes that the 
veteran's tinnitus has been found to be associated with the 
veteran's hearing loss, and that the veteran's hearing loss 
has been found to be associated with his post-service 
occupational noise exposure and 1982 tympanomastoidectomies.  
As such, the Board finds that the veteran is not entitled to 
service connection for his tinnitus, as it was not incurred 
during service.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for bilateral hearing loss and tinnitus.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

